DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for receiving a packet”, “means for selecting one or more resources”  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 29 and 30 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the 
The claims recite “means for receiving a packet”, “means for selecting one or more resources”  “means for transmitting the packet”, “means for determining a set of free resources”, and “means for selecting one or more free resources”. Paragraph [0009] mentions the means. Paragraph [0041] recites “such means may include one or more components of UE 120 described in connection with FIG. 2”. However, FIG. 2 includes blocks of functions which do not describe structures for the means.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim elements, “means for receiving a packet”, “means for selecting one or more resources”  “means for transmitting the packet”, “means for determining a set of free resources”, and “means for selecting one or more free resources” are elements that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, thus these claims are indefinite.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 13-18, 22, and 25-30, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (US 2019/0182840, hereinafter Feng).
Regarding claim 1, Feng teaches a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a packet at a transmitter of the UE for transmission in a sidelink network (data is available for transmission via sidelink interface – par [0178] a time P data becomes available for transmission (i.e., a packet arrival) – par [0211]); 
selecting one or more resources for transmission of the packet based at least in part on a reservation status of the one or more resources, wherein at least one of the one or more resources is a reserved resource that is reserved by another UE (The results of the sensing procedure obtained within a sensing window of e.g., 1000 ms before the packet arrival shall be considered for the radio resource allocation procedure to be performed by the vehicular UE to select the frequency time radio resources – par [0211]. One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]); and
 transmitting the packet using the one or more resources based at least in part on selecting the one or more resources (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]). 
Regarding claim 2, Feng teaches claim 1, and further teaches wherein selecting the one or more resources comprises: determining a set of free resources; and selecting one or more free resources, from the set of free resources, as the one or more resources based at least in part on at least one of an order of the one or more free resources or a random selection procedure (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]. One possible option is to perform a random selection of the candidates across the complete transmission window – par [0254]).
Regarding claim 3, Feng teaches claim 1, and further teaches wherein the one or more free resources includes at least one resource that is not reserved by any other UE for which the UE is within a control exclusion (CE) zone (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212]. It is understood resource candidate is free for selection regardless the location of the UE).
Regarding claim 4, Feng teaches claim 1, and further teaches wherein selecting the one or more resources comprises: determining a set of reserved resources reserved by one or more other UEs for which the UE is not within a control exclusion (CE) zone (with the situation where no radio resource candidates are available (e.g., in case too many radio resources are reserved by other devices). The vehicular UE may thus have to select a radio resource candidate that collides with radio resources that are already reserved by other devices – par [0215]); and selecting one or more reserved resources, from the set of reserved resources, as the one or more resources based at least in part on at least one of an order of the set of reserved resources, a random selection procedure, or a reference signal received power characteristic (During the preemption procedure the vehicular UE may select suitable radio resources from among the reserved radio resources in the transmission window randomly or may select suitable reserved radio resources with a relatively low received signal strength prediction – par [0215]. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. UE is allowed to use resources from another UE when certain condition regarding received power is met. Feng teaches just that and therefore Feng UE is considered to be not located in CE zone). 
Regarding claim 5, Feng teaches claim 1, and further teaches wherein selecting the one or more resources comprises: determining a set of reserved resources reserved by one or more other UEs for which the UE is within a control exclusion (CE) zone (information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] When candidate/available resource is found, UE is within CE zone); 
selecting a subset of the set of reserved resources based at least in part on a set of reference signal received powers of the set of reserved resources; selecting one or more reserved resources, from the subset of the set of reserved resources, as the one or more resources based at least in part on a priority of the UE relative to one or more other priorities of the one or more other UEs (the vehicular UE selects a radio resource candidate having the lowest RSSI prediction level, and in case several candidates remain, the candidate with radio resources having the lowest priority is selected for transmitting the data – par [0256]. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. However, it appears that UE is allow to use resources from a lower priority UE. Feng teaches just that and therefore Feng UE is considered to be located in CE zone).
Regarding claim 6, Feng teaches claim 1, and further teaches wherein selecting the one or more resources comprises: determining a set of reserved resources reserved by one or more other UEs for which the UE is within a control exclusion (CE) zone; selecting a subset of the set of reserved resources based at least in part on a priority of the UE relative to one or more other priorities of the one or more other UEs; and selecting one or more reserved resources, from the subset of the set of reserved resources, as the one or more resources based at least in part on a set of reference signal received powers of the subset of the set of reserved resources (Then, if several candidates with the same priority remain, the vehicular UE may choose that candidate having the lowest RSSI prediction – par [0256]).
Regarding claim 10, Feng teaches claim 1, and further teaches wherein the one or more resources include at least one of a transmission resource, a retransmission resource, or a reservation resource (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]).
Regarding claim 13, Feng teaches a user equipment (UE) for wireless communication (par [0295]), comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (par [0297]) configured to: 
receive a packet at a transmitter of the UE for transmission in a sidelink network (data is available for transmission via sidelink interface – par [0178] a time P data becomes available for transmission (i.e., a packet arrival) – par [0211]); 
select one or more resources for transmission of the packet based at least in part on a reservation status of the one or more resources, wherein at least one of the one or more resources is a reserved resource that is reserved by another UE (The results of the sensing procedure obtained within a sensing window of e.g., 1000 ms before the packet arrival shall be considered for the radio resource allocation procedure to be performed by the vehicular UE to select the frequency time radio resources – par [0211]. One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]); and 
transmit the packet using the one or more resources based at least in part on selecting the one or more resources (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]). 
Regarding claim 14, Feng teaches claim 13, and further teaches when selecting the one or more resources, are to: determine a set of free resources; and select one or more free resources, from the set of free resources, as the one or more resources based at least in part on at least one of an order of the one or more free resources or a random selection procedure (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are 
Regarding claim 15, Feng teaches claim 1, and further teaches wherein the one or more free resources includes at least one resource that is not reserved by any other UE for which the UE is within a control exclusion (CE) zone (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212]. It is understood resource candidate is free for selection regardless the location of the UE).
Regarding claim 16, Feng teaches claim 13, and further teaches when selecting the one or more resources, are to: determine a set of reserved resources reserved by one or more other UEs for which the UE is not within a control exclusion (CE) zone (with the situation where no radio resource candidates are available (e.g., in case too many radio resources are reserved by other devices). The vehicular UE may thus have to select a radio resource candidate that collides with radio resources that are already reserved by other devices – par [0215]); and select one or more reserved resources, from the set of reserved resources, as the one or more resources based at least in part on at least one of an order of the set of reserved resources, a random selection procedure, or a reference signal received power characteristic (During the preemption procedure the vehicular UE may select suitable radio resources from among the reserved radio resources in the transmission window randomly or may select suitable reserved radio resources with a relatively low received signal strength prediction – par [0215]. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved 
Regarding claim 17, Feng teaches claim 1, and further teaches when selecting the one or more resources, are to: determine a set of reserved resources reserved by one or more other UEs for which the UE is within a control exclusion (CE) zone (information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] When candidate/available resource is found, UE is within CE zone); 
select a subset of the set of reserved resources based at least in part on a set of reference signal received powers of the set of reserved resources; and select one or more reserved resources, from the subset of the set of reserved resources, as the one or more resources based at least in part on a priority of the UE relative to one or more other priorities of the one or more other UEs (the vehicular UE selects a radio resource candidate having the lowest RSSI prediction level, and in case several candidates remain, the candidate with radio resources having the lowest priority is selected for transmitting the data – par [0256]. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. However, it appears that UE is allow to use resources from a lower priority UE. Feng teaches just that and therefore Feng UE is considered to be located in CE zone).
Regarding claim 18, Feng teaches claim 13, and further teaches when selecting the one or more resources, are to: determine a set of reserved resources reserved by one or more other UEs for which the UE is within a control exclusion (CE) zone; select a subset of the set of reserved resources based at least in part on a priority of the UE relative to one or more other priorities of the one or more other UEs; and select one or more reserved resources, from the subset of the set of reserved resources, as the one or more resources based at least in part on a set of reference signal received powers of the subset of the set of reserved resources (Then, if several candidates with the same priority remain, the vehicular UE may choose that candidate having the lowest RSSI prediction – par [0256]).
Regarding claim 22, Feng teaches claim 13, and further teaches wherein the one or more resources include at least one of a transmission resource, a retransmission resource, or a reservation resource (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]).
Regarding claim 25, Feng teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (par [0297]), cause the one or more processors to: 
receive a packet at a transmitter of the UE for transmission in a sidelink network (data is available for transmission via sidelink interface – par [0178] a time P data becomes available for transmission (i.e., a packet arrival) – par [0211]); 
select one or more resources for transmission of the packet based at least in part on a reservation status of the one or more resources, wherein at least one of the one or more resources is a reserved resource that is reserved by another UE (The results of the sensing procedure obtained within a sensing window of e.g., 1000 ms before the packet arrival shall be considered for the radio resource allocation procedure to be performed by the vehicular UE to select the frequency time radio resources – par [0211]. One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  ; and 
transmit the packet using the one or more resources based at least in part on selecting the one or more resources (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]). 
Regarding claim 26, Feng teaches claim 25, and further teaches determine a set of free resources; and select one or more free resources, from the set of free resources, as the one or more resources based at least in part on at least one of an order of the one or more free resources or a random selection procedure (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]. One possible option is to perform a random selection of the candidates across the complete transmission window – par [0254]).
Regarding claim 27, Feng teaches claim 1, and further teaches wherein the one or more free resources includes at least one resource that is not reserved by any other UE for which the UE is within a control exclusion (CE) zone (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212]. It is understood resource candidate is free for selection regardless the location of the UE).
Regarding claim 28, Feng teaches claim 25, and further teaches determine a set of reserved resources reserved by one or more other UEs for which the UE is not within a control exclusion (CE) zone (with the situation where no radio resource candidates are available (e.g., in case too many radio resources are reserved by other devices). The vehicular UE may thus have to select a radio resource candidate that collides with radio resources that are already reserved by other devices – par [0215]); and select one or more reserved resources, from the set of reserved resources, as the one or more resources based at least in part on at least one of an order of the set of reserved resources, a random selection procedure, or a reference signal received power characteristic (During the preemption procedure the vehicular UE may select suitable radio resources from among the reserved radio resources in the transmission window randomly or may select suitable reserved radio resources with a relatively low received signal strength prediction – par [0215]. CE zone is defined by the specification as “an area where a resource exclusion is applied and reserved resources are avoided (e.g., such that the reserved resources are not selected for transmission)”. UE is allowed to use resources from another UE when certain condition regarding received power is met. Feng teaches just that and therefore Feng UE is considered to be not located in CE zone). 
Regarding claim 29, Feng teaches an apparatus for wireless communication (par [0295]), comprising:
means for receiving a packet at a transmitter of the UE for transmission in a sidelink network (data is available for transmission via sidelink interface – par [0178] a time P data becomes available for transmission (i.e., a packet arrival) – par [0211]); 
means for selecting one or more resources for transmission of the packet based at least in part on a reservation status of the one or more resources, wherein at least one of the one or more resources is a reserved resource that is reserved by another UE (The results of the sensing procedure obtained within a sensing window of e.g., 1000 ms before the packet arrival shall be considered for the ; and 
means for transmitting the packet using the one or more resources based at least in part on selecting the one or more resources (the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]).. 
Regarding claim 30, Feng teaches claim 29, and further teaches wherein the means for selecting the one or more resources comprises: means for determining a set of free resources; and means for selecting one or more free resources, from the set of free resources, as the one or more resources based at least in part on at least one of an order of the one or more free resources or a random selection procedure (One information obtained from the sensing procedure is that particular radio resources in the transmission window are already reserved by other devices and should thus not be used by the vehicular UE… The remaining radio resource candidates (three contiguous resource block pairs) in the complete transmission window that are available for the vehicular UE to transmit the data  – par [0212] the vehicular UE may then choose the highest-ranking radio resource candidate (in this example candidate 1) for being used for transmitting the data – par [0213]. One possible option is to perform a random selection of the candidates across the complete transmission window – par [0254]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of 3GPP document “Sidelink Resource Allocation Mechanism for NR V2X”, R1-1907271, 2019 .
Regarding claim 7, Feng teaches claim 1, and but fails to teaches wherein selecting the one or more resources comprises: attempting to select the one or more resources with a particular value for a control exclusion (CE) zone; determining that a threshold amount of resources is not selectable according to a selection procedure with the particular value for the CE zone; scaling a value for the CE zone using a scaling factor based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure with the particular value for the CE zone; and attempting to select the one or more resources using the selection procedure based at least in part on scaling the value for the CE zone. 
However, R1-1908271 teaches wherein selecting the one or more resources comprises: attempting to select the one or more resources with a particular value for a control exclusion (CE) zone; {determining that a threshold amount of resources is not selectable according to a selection procedure with the particular value for the CE zone}; scaling a value for the CE zone using a scaling factor based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure with the particular value for the CE zone; and attempting to select the one or more resources using the selection procedure based at least in part on scaling the value for the CE zone (Sensing is additionally used to compute the congestion level in the system. This can be used to compute the CE value that is to be used by the Tx UE to identify and select resources. In congested scenarios, this CE value may need to be scaled in order to free up resources – section 4.1. It is understood freed-up resources are meant to be selected. To make the candidate resources available for selection, the appropriate CE value needs to be chosen so that there are available resources to choose from regardless of the congestion level – Section 4.2)
determining that a threshold amount of resources is not selectable according to a selection procedure with the particular value for the CE zone. However, R , R1-1908271 teaches “congested scenarios”. It is understood, a congested scenario a congested scenario can be defined as a threshold amount of resources is not selectable according to a selection procedure with the particular value for the CE zone. See Rajagopal (par 0233])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by R1-1908271 and Rajagopal in Feng to allow resources to be selected regardless level of congestion.
Regarding claim 8, Feng teaches claim 1, and but fails to teaches wherein selecting the one or more resources comprises: attempting to select the one or more resources within a particular transmission time interval (TTI); determining that a threshold amount of resources is not selectable according to a selection procedure within the particular TTI; and attempting to select the one or more resources using the selection procedure in a next TTI after the particular TTI
However, R1-1908271 teaches wherein selecting the one or more resources comprises: attempting to select the one or more resources within a particular transmission time interval (TTI); {determining that a threshold amount of resources is not selectable according to a selection procedure within the particular TTI}; and attempting to select the one or more resources using the selection procedure in a next TTI after the particular TT (If there are no resources available in the contention window “W”, perhaps due to higher priority allocations or high congestion levels. In that case, the Tx UE moves on to the next contention window – SECTION 4.2). 
Although, R1-1908271 does not particularly teach determining that a threshold amount of resources is not selectable according to a selection procedure within the particular TTI.
a threshold amount of resources is not selectable according to a selection procedure within the particular TTI. See Rajagopal (par 0233])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by R1-1908271 and Rajagopal in Feng to allow resources to be selected regardless level of congestion.
Regarding claim 9, Feng teaches claim 1, and but fails to teaches wherein selecting the one or more resources comprises: attempting to select the one or more resources within a contention window and within a packet delay budget (PDB); {determining that a threshold amount of resources is not selectable according to a selection procedure within the contention window and within the PDB}; sweeping the contention window within the PDB based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure within the contention window; and attempting to select the one or more resources using the selection procedure when sweeping the contention window (The Tx UE selects the contention window “W” based on the characteristics of the packet. Each packet is associated with a QoS priority level which translates to a CE value and number of transmission “N” as well as a Packet Delay Budget (PDB) – section 4.2. There would be a high probability of finding a candidate resource in the next contention window. Using this mechanism, candidate resources are identified for all contention windows until the PDB – par 4.3).
Although, R1-1908271 does not particularly teach determining that a threshold amount of resources is not selectable according to a selection procedure within the contention window and within the PDB.
However, R , R1-1908271 teaches “congested scenarios”. It is understood, a congested scenario a congested scenario can be defined as a threshold amount of resources is not selectable according to a selection procedure within the contention window and within the PDB. See Rajagopal (par 0233])

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by R1-1908271 and Rajagopal in Feng to allow resources to be selected regardless level of congestion.
Regarding claim 19, Feng teaches claim 13, and but fails to teaches when selecting the one or more resources, are to: attempt to select the one or more resources with a particular value for a control exclusion (CE) zone; determine that a threshold amount of resources is not selectable according to a selection procedure with the particular value for the CE zone; scale a value for the CE zone using a scaling factor based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure with the particular value for the CE zone; and attempt to select the one or more resources using the selection procedure based at least in part on scaling the value for the CE zone. 
However, R1-1908271 teaches when selecting the one or more resources, are to: attempt to select the one or more resources with a particular value for a control exclusion (CE) zone; {determine that a threshold amount of resources is not selectable according to a selection procedure with the particular value for the CE zone}; scale a value for the CE zone using a scaling factor based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure with the particular value for the CE zone; and attempt to select the one or more resources using the selection procedure based at least in part on scaling the value for the CE zone (Sensing is additionally used to compute the congestion level in the system. This can be used to compute the CE value that is to be used by the Tx UE to identify and select resources. In congested scenarios, this CE value may need to be scaled in order to free up resources – section 4.1. It is understood freed-up 
Although, R1-1908271 does not particularly teach determining that a threshold amount of resources is not selectable according to a selection procedure with the particular value for the CE zone. However, R , R1-1908271 teaches “congested scenarios”. It is understood, a congested scenario a congested scenario can be defined as a threshold amount of resources is not selectable according to a selection procedure with the particular value for the CE zone. See Rajagopal (par 0233])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by R1-1908271 and Rajagopal in Feng to allow resources to be selected regardless level of congestion.
Regarding claim 20, Feng teaches claim 13, and but fails to teaches when selecting the one or more resources, are to: attempt to select the one or more resources within a particular transmission time interval (TTI); determine that a threshold amount of resources is not selectable according to a selection procedure within the particular TTI; and attempt to select the one or more resources using the selection procedure in a next TTI after the particular TTI.
However, R1-1908271 teaches when selecting the one or more resources, are to: attempt to select the one or more resources within a particular transmission time interval (TTI); {determine that a threshold amount of resources is not selectable according to a selection procedure within the particular TTI}; and attempt to select the one or more resources using the selection procedure in a next TTI after the particular TTI (If there are no resources available in the contention window “W”, perhaps due to higher priority allocations or high congestion levels. In that case, the Tx UE moves on to the next contention window – SECTION 4.2). 
determining that a threshold amount of resources is not selectable according to a selection procedure within the particular TTI. However, R , R1-1908271 teaches “congested scenarios”. It is understood, a congested scenario a congested scenario can be defined as a threshold amount of resources is not selectable according to a selection procedure within the particular TTI. See Rajagopal (par 0233])
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by R1-1908271 in view of Rajagopal to allow resources to be selected regardless level of congestion).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by R1-1908271 and Rajagopal in Feng to allow resources to be selected regardless level of congestion.
Regarding claim 21, Feng teaches claim 13, and but fails to teaches  wherein selecting the one or more resources comprises: attempting to select the one or more resources within a contention window and within a packet delay budget (PDB); determining that a threshold amount of resources is not selectable according to a selection procedure within the contention window and within the PDB; sweeping the contention window within the PDB based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure within the contention window; and attempting to select the one or more resources using the selection procedure when sweeping the contention window.
However, R1-1908271 teaches
wherein selecting the one or more resources comprises: attempting to select the one or more resources within a contention window and within a packet delay budget (PDB); {determining that a threshold amount of resources is not selectable according to a selection procedure within the contention window and within the PDB}; sweeping the contention window within the PDB based at least in part on determining that the threshold amount of resources is not selectable according to the selection procedure within the contention window; and attempting to select the one or more resources using the selection procedure when sweeping the contention window (The Tx UE selects the contention window “W” based on the characteristics of the packet. Each packet is associated with a QoS priority level which translates to a CE value and number of transmission “N” as well as a Packet Delay Budget (PDB) – section 4.2. There would be a high probability of finding a candidate resource in the next contention window. Using this mechanism, candidate resources are identified for all contention windows until the PDB – par 4.3).
Although, R1-1908271 does not particularly teach determining that a threshold amount of resources is not selectable according to a selection procedure within the contention window and within the PDB. 
However, R , R1-1908271 teaches “congested scenarios”. It is understood, a congested scenario a congested scenario can be defined as a threshold amount of resources is not selectable according to a selection procedure within the contention window and within the PDB. See Rajagopal (par 0233]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by R1-1908271 and Rajagopal in Feng to allow resources to be selected regardless level of congestion.

Claims 11, 12, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Ro et al. (US 2018/0199351, hereinafter Ro).
Regarding claim 11, Feng teaches claim 1, and but fails to teaches transmitting a reservation message using at least one of the one or more resources to cause a lower priority UE to release another at least one of the one or more resources for transmission of the packet.
transmitting a reservation message using at least one of the one or more resources to cause a lower priority UE to release another at least one of the one or more resources for transmission of the packet (par [0064], [0067]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ro in view of Rajagopal to minimize introduction of new signaling mechanisms needed for the resource allocation scheme.
Regarding claim 12, Feng teaches claim 1, and but fails to teaches determining that at least one of the one or more resources is preempted by a higher priority UE; and reselecting at least one replacement resource from a set of free resources after determining that the at least one of the one or more resources is preempted by the higher priority UE.
However, Ro teaches determining that at least one of the one or more resources is preempted by a higher priority UE; and reselecting at least one replacement resource from a set of free resources after determining that the at least one of the one or more resources is preempted by the higher priority UE (par [0065], [0066]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ro in view of Rajagopal to minimize introduction of new signaling mechanisms needed for the resource allocation scheme.
Regarding claim 23, Feng teaches claim 13, and but fails to teaches transmit a reservation message using at least one of the one or more resources to cause a lower priority UE to release another at least one of the one or more resources for transmission of the packet.
However, Ro teaches transmitting a reservation message using at least one of the one or more resources to cause a lower priority UE to release another at least one of the one or more resources for transmission of the packet (par [0064], [0067]). 

Regarding claim 24, Feng teaches claim 1, and but fails to teaches determine that at least one of the one or more resources is preempted by a higher priority UE; and reselect at least one replacement resource from a set of free resources after determining that the at least one of the one or more resources is preempted by the higher priority UE.
However, Ro teaches determine that at least one of the one or more resources is preempted by a higher priority UE; and reselect at least one replacement resource from a set of free resources after determining that the at least one of the one or more resources is preempted by the higher priority UE (par [0065], [0066]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate features taught by Ro in view of Rajagopal to minimize introduction of new signaling mechanisms needed for the resource allocation scheme.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC THAI N VU/Primary Examiner, Art Unit 2642